Citation Nr: 1450590	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-14 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1976 to May 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim.

The Veteran maintains that his erectile dysfunction may be secondary to medication he takes for his service-connected disabilities.  In an August 2011 VA treatment record, a provider noted that the Veteran is on several medications that "can have an effect" on his erectile dysfunction.  The examiner referred to specific medications but did not identify which conditions they were prescribed to treat.  The October 2011 VA examination included a negative opinion; however, the examiner did not address the August 2011 provider's reference to a possible connection.  In addition, service connection has since be granted for radiculopathy of the lower extremities.  Thus, an addendum opinion, or new examination if considered warranted, is needed to determine whether the current medications the Veteran takes to treat any of his service-connected disabilities either cause or aggravate his erectile dysfunction. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records dated from December 2012 to the present.

2.  Then return the claims folder to the examiner who provided the October 2011 opinion, or another appropriate examiner to ascertain the relationship between the Veteran's erectile dysfunction, if any, and his service-connected disabilities.  The claims folder is to be furnished to the examiner for review.  If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for the examination.  Following a review of the relevant evidence, the examiner must address the following questions:

Following a review of the relevant evidence, the examiner must address the following questions:

a.  Specifically identify the medications used to treat the service-connected disabilities.

b.  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's erectile dysfunction was caused by medications used to treat any of his service-connected disabilities?  .  

c.  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's erectile dysfunction was aggravated by medications used to treat any of his service-connected disabilities?  

The examiner should specifically address the August 2011 notation that several of the medications the Veteran was taking can have an effect on his erectile dysfunction.  

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability present before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

